ELECTRONIC RECORD
                                                                          &P7-/7

                                                                MISC/Other Criminal
COA#      04-14-00389-CR                     OFFENSE:           incl. Misd. Or Felony

STYLE: Paui Anthony Garcia v. state          COUNTY:            Kendall
                     Reversed and
COA DISPOSITION:     Remanded                TRIAL COURT: 216th District Court


DATE: 07-29-2015                 Publish:    NO      CASE #: 5397




                   IN THE COURT OF CRIMINAL APPEALS

Fl FCTRONIC RECORD


STYLE:   «Style 1» v. «Style2»                    CCA#:         felfc-17j&27»/7
                                  Petition        CCA Disposition:
         •W-5
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                  JUDGE:
                                                                             PC:
DATE: A/*~. 22           2^/7                     SIGNED:.
                                                     PUBLISH:                DNP:
JUDGE:     Z7^

                                                                              MOTION FOR

                                            REHEARING IN CCA IS:
                                            JUDGE: